Citation Nr: 0526412	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  05-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to August 25, 
2003, for a 10 percent evaluation for herpes progenitalis. 

2.  Restoration of a disability evaluation of 10 percent for 
herpes progenitalis from October 1, 1972.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1956 to December 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, and New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reflects that a December 1960 RO 
decision granted service connection for herpes progenitalis 
and assigned a 10 percent evaluation effective January 1, 
1960.  That evaluation continued in effect until a July 1972 
RO decision that reduced the evaluation for the veteran's 
service-connected herpes progenitalis to noncompensably 
disabling from October 1, 1972.  The noncompensable 
evaluation remained in effect until August 25, 2003.  An 
October 2003 RO decision granted a 10 percent evaluation for 
the veteran's service-connected herpes progenitalis, 
effective August 25, 2003.  

The record indicates that the veteran was notified of the 
July 1972 reduction.  He was informed of his appellate 
rights.  In September 1972 he submitted a letter indicating 
that he was appealing the decision to reduce his benefits.  
He indicated that his skin condition had gotten worse.  The 
Board concludes that this is a notice of disagreement with 
the July 1972 RO decision reducing the evaluation for his 
herpes progenitalis from 10 percent to noncompensably 
disabling.  A September 1972 letter indicates that VA had 
received the veteran's "Notice of Disagreement."  It 
indicates that if information requested in the letter is not 
received within 60 days the notice of disagreement will be 
considered withdrawn.  A statement of the case addressing the 
issue of restoration of a disability evaluation of 10 percent 
for herpes progenitalis from October 1, 1972, has not been 
issued.  Where there is a notice of disagreement, a remand, 
not referral, is required by the Board.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of whether restoration of a 10 percent evaluation 
for herpes progenitalis from October 1, 1972, is warranted is 
inextricably intertwined with the issue of entitlement to an 
effective date prior to August 25, 2003, for a 10 percent 
evaluation for herpes progenitalis.  Therefore, the RO must 
issue the statement of the case of the former issue before 
the Board can review either issue.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  Issue a statement of the case 
addressing the issue of restoration of a 
disability evaluation of 10 percent for 
herpes progenitalis from October 1, 1972.  
The appellant is advised that he must 
complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case in order to perfect his appeal 
with respect to this issue.  The veteran 
should be provided notice of the Veterans 
Claims Assistance Act of 2000, 
38 U.S.C.A. § 5100 et seq. (West 2002), 
in connection with the issue of 
entitlement to restoration of a 
10 percent evaluation for herpes 
progenitalis from October 1, 1972.  

2.  Then, the issue of entitlement to an 
effective date prior to August 25, 2003, 
for a 10 percent evaluation for herpes 
progenitalis should be readjudicated.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

